 

 



Exhibit 10.1

 

THIS NOTE AND THE SECURITIES INTO WHICH IT MAY BE CONVERTED HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER
THE SECURITIES LAWS OF ANY STATE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME. THE ISSUER OF THIS NOTE AND THE SECURITIES INTO WHICH IT MAY BE
CONVERTED MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

Silver EAGLE ACQUISITION CORP.

CONVERTIBLE PROMISSORY NOTE

 

Not to Exceed $1,000,000.00 November 12, 2014

 

FOR VALUE RECEIVED and subject to the conversion features set forth herein,
Silver Eagle Acquisition Corp., a Delaware corporation (the “Company”), promises
to pay to Global Eagle Acquisition LLC (“Holder”), or its registered assigns, in
lawful money of the United States of America, a principal sum of One Million
Dollars ($1,000,000.00), or such lesser amount as shall equal the outstanding
principal amount hereof (this “Note”). All unpaid principal shall be due and
payable on the Maturity Date, unless accelerated upon the occurrence of an Event
of Default (as defined below). Holder may make advances to the Company from time
to time under this Note; provided, however, that notwithstanding anything to the
contrary herein, at no time shall the aggregate of all advances and readvances
outstanding under this Note exceed $1,000,000.00.

 

The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:

 

1. Definitions. As used in this Note, the following capitalized terms have the
following meanings:

 

(a) “Business Combination” shall mean the Company’s initial merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination with one or more businesses.

 

(b) “Common Stock” shall mean the Common Stock, $0.0001 par value per share, of
the Company.

 

(c) The “Company” includes the corporation initially executing this Note and any
Person which shall succeed to or assume the obligations of the Company under
this Note.

 

(d) “Event of Default” has the meaning given in Section 4 hereof.

 

(e) “Holder” shall mean the Person specified in the introductory paragraph of
this Note, or any Person who shall at the time be the registered holder of this
Note.

 

(f) “Maturity Date” shall mean the earlier of (i) the consummation of a Business
Combination or (ii) July 30, 2015.

 

(g) “Permitted Transfer” shall mean any transfer that would be permitted as a
transfer under the Letter Agreement, dated July 25, 2013, among the initial
Holder, its members, and Dennis A. Miller, as amended.

 

(h) “Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

 



 

 

 

(i) “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(j) “Sponsor Warrants” means those warrants entitling the holder thereof to
purchase one-half of one share of Common Stock at an exercise price of $5.75 per
half share as more fully described in the prospectus for the Company’s initial
public offering filed with the Securities and Exchange Commission on July 26,
2013.

 

2. Investment, Experience, Accredited Investor. Holder is acquiring this Note
for investment for its own account, not as a nominee or agent, and not with a
view to, or for resale in connection with, any distribution thereof. Holder
understands that the acquisition of this Note involves substantial risk. Holder
has experience as an investor in securities of companies and acknowledges that
it is able to fend for itself, can bear the economic risk of its investment in
this Note, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of this investment
in this Note and protecting its own interests in connection with this
investment.

 

3. Prepayment. Any of the outstanding principal amount to date under this Note
may be prepaid by the Company, at its election and without penalty, without the
consent of Holder.

 

4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

 

(a) Failure to Pay. The Company shall fail to pay when due any principal payment
on the Maturity Date hereof; or

 

(b) Voluntary Bankruptcy or Insolvency Proceedings. The Company shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vi) take any
action for the purpose of effecting any of the foregoing; or

 

(c) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of the Company or of
all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to the Company or the debts thereof under any bankruptcy, insolvency or
other similar law now or hereafter in effect shall be commenced and an order for
relief entered or such proceeding shall not be dismissed or discharged within 60
days of commencement.

 

5. Rights of Holder upon Default. Upon the occurrence or existence of any Event
of Default (other than an Event of Default described in Sections 4(b) or 4(c))
and at any time thereafter during the continuance of such Event of Default,
Holder may, by written notice to the Company, declare all outstanding
obligations payable by the Company hereunder to be immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived. Upon the occurrence or existence of any Event
of Default described in Sections 4(b) and 4(c), immediately and without notice,
all outstanding obligations payable by the Company hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived.

 

6. Conversion.

 

(a) Optional Conversion. At the option of Holder, any amounts outstanding under
this Note up to $1,000,000.00 may be converted into warrants (“Warrants”) at a
conversion price of $0.50 per warrant (the “Warrant Conversion Price”). Each
Warrant will contain terms identical to the Sponsor Warrants. Before this Note
may be converted under this Section 6(a), Holder shall surrender this Note, duly
endorsed, at the office of the Company and shall state therein the amount of the
unpaid principal of this Note to be converted and the name or names in which the
certificates for Warrants are to be issued. The conversion shall be deemed to
have been made immediately prior to the close of business on the date of the
surrender of this Note and the Person or Persons entitled to receive the
Warrants upon such conversion shall be treated for all purposes as the record
holder or holders of such Warrants as of such date. For the avoidance of doubt,
in the event that all principal on this Note has been paid in full on or prior
to the Maturity Date, then Holder shall not be entitled to convert any portion
of this Note into Common Stock.

 



 

 

 

(b) Remaining Principal. All accrued and unpaid principal of this Note that is
not then converted into Warrants, shall continue to remain outstanding and to be
subject to the terms and conditions of this Note.

 

(c) Fractional Warrants; Effect of Conversion. No fractional warrants shall be
issued upon conversion of this Note. In lieu of issuing any fractional warrants
to Holder upon the conversion of this Note, the Company shall pay to Holder an
amount equal to the product obtained by multiplying the Warrant Conversion Price
by the fraction of a warrant not issued pursuant to the previous sentence. Upon
conversion of this Note in full and the payment of any amounts specified in this
Section 6(c), this Note shall be cancelled and void without further action of
the Company or Holder, and the Company shall be forever released from all its
obligations and liabilities under this Note.

 

7. Successors and Assigns. Subject to the restrictions on transfer described in
Sections 9 and 10 below, the rights and obligations of the Company and Holder
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.

 

8. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of the Company.

 

9. Transfer of this Note or Securities Issuable on Conversion Hereof. With
respect to any offer, sale or other disposition of this Note or securities into
which such Note may be converted, Holder shall give written notice to the
Company prior thereto, describing briefly the manner thereof, together with (i)
except for a Permitted Transfer, in which case the requirements in this clause
(i) shall not apply, a written opinion reasonably satisfactory to the Company in
form and substance from counsel reasonably satisfactory to the Company to the
effect that such offer, sale or other distribution may be effected without
registration or qualification under any federal or state law then in effect and
(ii) a written undertaking executed by the desired transferee reasonably
satisfactory to the Company in form and substance agreeing to be bound by the
restrictions on transfer contained herein. Upon receiving such written notice,
reasonably satisfactory opinion, or other evidence, and such written
acknowledgment, the Company, as promptly as practicable, shall notify Holder
that Holder may sell or otherwise dispose of this Note or such securities, all
in accordance with the terms of the notice delivered to the Company. If a
determination has been made pursuant to this Section 9 that the opinion of
counsel for Holder, or other evidence, or the written acknowledgment from the
desired transferee, is not reasonably satisfactory to the Company, the Company
shall so notify Holder promptly after such determination has been made. Each
Note thus transferred shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with the Securities Act, unless in
the opinion of counsel for the Company such legend is not required in order to
ensure compliance with the Securities Act. The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions. Subject
to the foregoing, transfers of this Note shall be registered upon registration
books maintained for such purpose by or on behalf of the Company. Prior to
presentation of this Note for registration of transfer, the Company shall treat
the registered holder hereof as the owner and holder of this Note for the
purpose of receiving all payments of principal hereon and for all other purposes
whatsoever, whether or not this Note shall be overdue and the Company shall not
be affected by notice to the contrary.

 

10. Assignment by the Company. Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by the Company without the prior written consent
of Holder.

 



 

 

 

11. Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
e-mailed, mailed or delivered to each party at the respective addresses of the
parties as set forth below, or at such other address or facsimile number as the
Company shall have furnished to Holder, or Holder to the Company, in writing.
All such notices and communications will be deemed effectively given the earlier
of (i) when received, (ii) when delivered personally, (iii) one business day
after being delivered by facsimile or e-mail (with receipt of appropriate
confirmation), (iv) one business day after being deposited with an overnight
courier service of recognized standing or (v) four days after being deposited in
the U.S. mail, first class with postage prepaid.

 

If to the Company:

Silver Eagle Acquisition Corp.

1450 2nd Street, Suite 247.

Santa Monica, CA 90401

Facsimile: (866) 249-5848

Attention: James A. Graf

 

If to Holder:

Global Eagle Acquisition LLC

1450 2nd Street, Suite 247.

Santa Monica, CA 90401

Facsimile: (866) 249-5848

Attention: James A. Graf

 

12. Waivers. The Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.

 

13. Disputes. The Company hereby expressly and unconditionally waives, in
connection with any suit, action or proceeding brought by Holder on this Note,
any and every right it may have to (i) injunctive relief, (ii) a trial by jury,
(iii) interpose any counterclaim therein and (iv) have the same consolidated
with any other or separate suit, action or proceeding. Nothing herein contained
shall prevent or prohibit the Company from instituting or maintaining a separate
action against Holder with respect to any asserted claim.

 

14. Final Agreement. This Note represents the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.

 

15. Governing Law. This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of California, without regard to the conflicts of law provisions of
the State of California, or of any other state.

 

[Signature page follows]

 

 

 

 

 

 

The Company has caused this Note to be issued as of the date first written
above.

 

 

    SILVER EAGLE ACQUISITION CORP.     a Delaware corporation           By: /s/
James A. Graf     Name: James A. Graf     Title: Vice President, Chief Financial
Officer,
Treasurer and Secretary        

 

 

Agreed and Acknowledged:     GLOBAL EAGLE ACQUISITION LLC                    
By: /s/ James A. Graf     Name: James A. Graf     Title: Vice President, Chief
Financial Officer,
Treasurer and Secretary    

 

 

 

 

 

 

[Signature Page to Convertible Promissory Note]

 

 

 



